Citation Nr: 0103692	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  99-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




INTRODUCTION

The veteran had active service from January 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VARO in Chicago which increased the disability rating for the 
veteran's lumbosacral strain from noncompensable to 
10 percent, effective April 1, 1998 (the rating decision in 
August 2000 identified clear and unmistakable error and 
assigned an effective date for the 10 percent rating of March 
31, 1998).


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code in the VA's 
Schedule for Rating Disabilities provides for compensation 
based solely upon limitation of motion, that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 206 (1995).  

The Board notes that VAOPGCPREC 36-97, issued in December 
1997, provides, in part, that as Diagnostic Code 5293 
contemplates limitation of motion, a rating based on 
limitation of motion under Diagnostic Code 5292 could be 
assigned under Code 5293, and that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 are applicable to ratings under 
Code 5293.  The undersigned believes the same applies to 
Diagnostic Code 5295.  The undersigned also notes that the 
Court has held that a veteran is entitled to be evaluated 
under all potentially applicable codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

While the veteran was afforded a VA examination in August 
1998, the information received as a result of the examination 
is not sufficiently detailed for determining whether an 
increased evaluation is warranted under §§ 4.40 or 4.45.  
Additionally, the veteran was not provided with the 
provisions of 38 C.F.R. §§ 4.45 or 4.40 in either the 
December 1999 statement of the case or the March 2000 
supplemental statement of the case.

The Board further notes that the August 1998 examination 
report did not reflect the degrees of motion of the 
lumbosacral spine in any direction.  

VA regulations provide that where "diagnosis is not 
supportive of the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2000).  
Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  See also 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (Board was 
required to secure an examination that indicated whether the 
reported range of motion represented unilateral loss of 
spinal motion in a standing position and whether there was 
muscle spasm on extreme forward bending).

The Board also notes that at the time of his hearing before a 
hearing officer at the RO in January 2000, the veteran 
indicated that he was seen at the West Side VA Medical Center 
"about 3-4 months ago."  He added he did not have any future 
appointments scheduled for his back.  He also stated he was 
not receiving treatment from any other physician regarding 
his back.  The outpatient reports from the VA West Side 
Medical Center which are of record reflect that the most 
recent visit pertaining to the veteran was on November 9, 
1999, when it appears he was seen primarily for hypertension.  
A visit on August 31, 1999, resulted in a diagnosis of 
rheumatoid arthritis.  It is not clear whether the complete 
outpatient records have been provided.  Review of a veteran's 
surgical records and records from medical examinations and 
treatment is necessary to ensure a fully informed decision.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

To ensure that VA has met its duty to assist the claimant in 
developing facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should secure all outstanding 
VA and any private treatment reports 
pertaining to the veteran's back, and add 
those records not already part of the 
claims folder to that folder.  Of 
particular interest are any reports of 
outpatient treatment accorded the veteran 
at the VA West Side Medical Center, 
Chicago, Illinois, dating from 1999.

2.  The RO should then schedule the 
veteran for an appropriate examination to 
determine the current nature and extent 
of his service-connected low back 
disability.  The examiner should review 
the claims folder and a copy of this 
REMAND must be provided before the 
examination.  Such review must be noted 
on the examination report.  Any indicated 
diagnostic testing should be accomplished 
and a detailed narrative of all results 
should be included with the examination 
report.

The examiner should document all 
complaints and findings, to include:  

Active and passive ranges of lumbar spine 
motion in degrees, with characterization 
of any limitation in terms of slight, 
moderate, or severe; and

The presence and degree of, or absence 
of, the following:  Visibly manifested 
pain with movement; muscle atrophy; 
spasms; listing; weakness; sensory 
changes; or other objective 
manifestations that would demonstrate 
functional impairment due to the service-
connected lumbosacral spine disability.  
The examiner is also requested to comment 
on whether pain and limitation of motion, 
if any, is attributed solely to the 
service-connected lumbosacral strain, and 
whether the service-connected lumbosacral 
strain causes weakened movement, 
fatigability, or incoordination.  The 
examiner should comment on the severity 
of the various manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action should be 
implemented.  See Stegall v. West, 
11 Vet. App. 268, 270 (1998).

4.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295, and DeLuca v. Brown.  If the 
claim is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case which should 
address the issue of an increased rating 
for a service-connected lumbosacral spine 
disability.

The case should then be returned to the Board, if otherwise 
noted, after compliance with the customary appellate 
proceedings.  No action is required of the veteran until he 
is so informed.  The Board intimates no opinion as to the 
final outcome warranted, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	_______________________________________
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




